Citation Nr: 1600078	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  03-07 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for chronic ear infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to January 1968 and from November 1974 to February 1975.   

These matters come before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.   

In October 2015, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were most recently before the Board in June 2014 when they were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Chronic Ear Infections

The Veteran has been diagnosed with otitis externa (inflammation of the external ear).  He contends that it is related to his service-connected chloracne, exposure to herbicides, and/or his in-service otitis media (inflammation of the inner ear).

The Veteran's STRs reflect that he was seen in October 1966 for a rash in the right ear which was of "questionable type.  looks like planus little blocked glands".  He was prescribed Phisohex.  An STR two days later reflects that nits were observed in the Veteran's pubic area and he was prescribed Kwell cream. 

The Veteran's November 1967 report of medical history for separation purposes reflects that he reported that he has "frequent ear trouble with ear trouble associated with chronic and frequent colds treated conservatively.  NCNS."  The report of medical examination reflects normal ears upon separation but notes the same complaints of frequent ear trouble associated with colds in the notes section (See Block 73).  

A December 30, 1974 STR reflects that the Veteran had subjective complaints of a right ear ache for two days.  He was diagnosed with right ear otitis media.  A January 3, 1975 STR reflects that the Veteran had complained of a subjective ear ache which had resolved but that Veteran complained of decreased hearing.  A January 9, 1975 STR reflects continued subjective complaints of decreased hearing in the right ear.  Upon examination, there was some scarring of the right TM (tympanic membrane). 

Approximately twenty years after separation from service, a January 1995 VA Medical Certificate reflects that the Veteran complained of a left ear ache.  It was noted that it drained clear liquid for one week with low grade fever.  It was also noted that the Veteran had a painful throat.  The history reflects a left ear ache for six days which had intermittent types of pain.  The diagnosis was external otitis media.  

The Board notes that otitis media, which was diagnosed in service and post service, is a different diagnosis than the Veteran's current complaints of otitis externa.  

An April 1996 record reflects complaints of both ears infected since February.  There was cracked skin on the lobes.

A May 1996 "Mid-South Ear, Nose, and Throat" record reflects that the Veteran was seen for an ear infection of three months duration.  He was diagnosed with bilateral severe external otitis.  A June 1996 record reflects that the clinician used Gentian Violet to try to clear up the Veteran's external auditory canals.  An April 1999 record reflects that the Veteran had ear infections in both ears for three weeks in duration.  He was noted to have severe external otitis.  He had cracking of the skin which the clinician noted he had previously treated with Gentian Violet.  A June 1999 record reflects "marked external otitis" and that the Veteran was to be prescribed SCF Powder.  August 1999 records reflect "extreme bilateral external otitis", which was aggravating his ears.  The assessment was "external fungus, resolving with Gentian Violet".  A September 1999 record reflects an assessment of "external otitis, better."  A December 2002 VA record reflects that the Veteran had a left ear canal which was patent but with denuded areas and serious drainage.  The TM was red and all landmarks were obscured.  The assessment was otitis externa, improved.  VA records in January 2003 reflect that the Veteran had EAC (external auditory canal) which "appears very raw."

A June 2008 record reflects that the Veteran reported a lesion in his left ear.  Upon examination he was diagnosed with a white fungal hypanae on the floor of the canal, the TM was visible.  The fungal lesion resolved within a month with a mixture of alcohol and vinegar daily to the EAC.  

Records in 2012 also reflect that the Veteran had reported a history of ear trouble.  August 2012 records reflect a red inflamed external ear canal; the impression was dermatitis of EAC vs. otitis externa.  October 2012 records reflect no infection was noted but the Veteran reported a chronic history.  May 2013 VA records also reflect no lesions were noted on the external ears.   

In support of his contention, the Veteran has submitted medical treatise evidence which suggests that various skin conditions - including chloracne- may contribute to otitis externa.  

In addition, the Veteran has submitted a statement from Dr. R. Edwards, Jr., who opined that "[it] is clear from the record that [the Veteran] manifested these abnormalities while in the service of the United States Military: External Otitis."

The claims file includes an August 2014 VA opinion which reflects the opinion of the examiner that the Veteran's claimed ear disability is not at least as likely as not due to service or a service-connected disability.  The clinician stated that the Veteran's claims file is "silent for otitis externa" and that a January 2001 dermatology consult fails to mention otitis externa.  The examiner's statement fails to note numerous records noted above which reflect otitis externa.   

The 2014 VA clinician also stated that "otitis externa is self-limiting with appropriate treatment as outlined in his ent & Derm notes"; however she also notes that while most bouts of otitis externa are acute, there are also cases of chronic otitis externa.  

The Veteran is service-connected for chloracne and tinea pedis.  

Based on the foregoing, the Board finds that a supplemental opinion may be useful.  In providing an opinion, the clinician should more fully discuss whether the Veteran has had chronic otitis externa or dermatitis, and if he has dermatitis, whether it is a separate disability from his service-connected tinea pedis and/or service-connected chloracne.  If he has otitis externa, the clinician should provide an opinion as to whether it is as likely as not due to, or aggravated by, the Veteran's a.) tinea pedis; b.) chloracne c.) exposure to Agent Orange, and/or d.) his in-service otitis media.  

GERD

The Veteran's STRs reflect that in October 1964, he was seen for a sharp pain in the chest.  A chest x-ray was normal, and the radiology slip lists the history as sharp pleuritis pain left and post.   

A May 1966 STR reflects that the Veteran reported that he may have swallowed a chip of glass off of a coke bottle.  A chest x-ray was negative.  

The Veteran's November 1967 report of medical history for separation purposes and the report of medical examination reflect that the Veteran reported the following: "shortness of breath and pain in chest and palpating heart associated with colds. NCNS. and also notes "has had indigestion and stomach trouble associated with diarrhea 2 times.  NCNS."

The Veteran separated from service in February 1975.  A September 1975 VA record reflects that the Veteran had pain in the abdomen for 1.5 weeks and was unable to sleep.  An upper GI series reflected his esophagus, stomach, and duodenum were normal. 

An April 1978 VA examination report reflects that the Veteran reported intermittent excessive alcohol use and was in a VAH alcohol rehabilitation program from December 29, 1977 to January 20, 1978.  He was diagnosed with chronic alcohol addiction. 

A March 1988 Medical Certificate reflects that the Veteran was seen for his esophagus.  It reflects that the Veteran had a burning esophagus for two weeks.  The impression was "probable" esophagitis.

A November 1992 Methodist Hospitals of Memphis record reflects that the Veteran was previously diagnosed as having GERD and presented with increasing symptoms unresponsive to treatment.  An endoscopic diagnosis reflects "Acute and chronic duodenal ulcer disease" and notes normal esophageal mucosa throughout with no evidence of reflux, esophagitis, ulcer, stricture, varices or neoplasm.

A February 1993 record from Dr. Sikes reflects a diagnosis of "chest pain, most likely related to esophageal spasm and GE reflux Tachycardia".  February 1993 correspondence from Dr. J. Sikes reflects his statement, in pertinent part, as follows: "[The Veteran] was having a mild degree of chest discomfort which, by his history was most consistent with GE reflux and esophageal spasm."

A January 1996 record reflects normal esophageal mucosa with no evidence of reflux, or esophagitis.  A biopsy of the esophagus was normal.  

A February 1996 Methodist Hospitals of Memphis record reflects that the Veteran has asymptomatic peptic ulcer disease.

A May 1996 record from Mid-South Ear, Nose, and Throat reflects that the Veteran had had two hernia operations in 1979 and 1982. 

A November 2001 VA record reflects that the Veteran's ulcer was acting up.

A January 2003 VA record reflects that the Veteran had significant reflux symptoms and had been placed on medication with good control of the symptoms.  Additional records in 2003 reflect the was followed in the GI clinic for GERD

December 2004 records from Methodist LeBonheur Healthcare reflect that the Veteran had a "distal esophageal stricture with maximum diameter being 8 mm just above the EG junction."  It was noted that UGI endoscopy appears normal. 

A July 2014 VA report reflects the clinician's opinion, in part, as follows: 

The [Veteran] did have chest pains in service.  However, an [sic] UGI series revealed no abnormality in 1975.  Chest pains can have various causes.  A normal UGI series indicates no GERD at least [until] 1975.  Later symptoms documented [in] the 1980's.  It is less likely than not that he had GERD during his military service. 

Based on the above, the Board finds that a more in-depth rationale may be useful to the Board in adjudicating the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental clinical opinion on the issue of service connection for chronic ear infections.  The examiner should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has a chronic ear infection disability causally related to, or aggravated by, service or a service-connected disability, to include chloracne. 

In providing an opinion, the clinician should more fully discuss whether the Veteran has chronic otitis externa or dermatitis, and if he has dermatitis, whether it is a separate disability from his service-connected tinea pedis and/or service-connected chloracne.  If he has otitis externa, the clinician should provide an opinion as to whether it is as likely as not due to, or aggravated by, the Veteran's a.) tinea pedis; b.) chloracne c.) exposure to Agent Orange, and/or d.) his in-service otitis media

The clinician should consider the pertinent evidence of record, to include a.) the October 1966 STR(s) which reflect a rash; b.) the November 1967 reports of medical history and examination which reflect frequent ear trouble associated with colds; c.) the December 1974 and January 1975 STRs; d.) the January 1995 VA Medical Certificate diagnosis of external otitis media; e.) the April 1966 record of cracked skin on the ear lobes; f.) the May and June 1996 Mid-South Ear, Nose, and Throat records of bilateral external otitis treated with Gentian Violet; g.) the April 1999 record of severe external otitis; h.) the June 1999 record of "marked external otitis" to be treated with SCF Powder; i.) the August 1999 record of "extreme bilateral external otitis", and an assessment of external fungus; j.) the September 1999 record of external otitis; k.) the December 2002 VA record of otitis externa; l.) the January 2003 record of EAC which "appears very raw"; m.) the June 2008 record of a white fungal hypanae and treatment with a mixture of alcohol and vinegar daily to the EAC, n.) 2012 records of dermatitis of EAC vs. otitis externa; o.) medical treatise evidence which suggests that various skin conditions - including chloracne- may contribute to otitis externa; and p.) the 2014 VA examination report.   

2.  Obtain a supplemental clinical opinion on the issue of service connection for GERD.  The examiner should provide an opinion as to whether it is as likely as not (50 percent or greater) that the Veteran has GERD causally related to, or aggravated by, service.  

Although the 2014 clinician stated that a "normal UGI series indicates no GERD at least [until] 1975", a  normal UGI does not appear dispositive of no GERD because the Veteran was noted to have GERD in 2003, and had a normal UGI endoscopy in 2004.  Thus, it appears to the Board that one can have a normal UGI endoscopy while having GERD.  The clinician should discuss this as well as the level of the Veteran's GERD, the progression of GERD, ulcers, and alcohol use as noted in the claims file, if pertinent.  The clinician should consider the claims file, to include: a.) April 1977 - 1978 evidence of chronic alcohol addiction; b.) March 1988 Medical Certificate of probable esophagitis; c.) November 1992 record of previously diagnosed GERD but normal esophageal mucosa throughout with no evidence of reflux, esophagitis, ulcer, stricture, varices or neoplasm; d.) the February 1993 record of symptoms most likely related to esophageal spasm and GE reflux Tachycardia; e.) a January 1996 record which reflects normal esophageal mucosa with no evidence of reflux, or esophagitis;f.) a February 1996 Methodist Hospitals of Memphis record which reflects asymptomatic peptic ulcer disease; g.) a May 1996 record from Mid-South Ear, Nose, and Throat which reflects that the Veteran had had two hernia operations in 1979 and 1982; h.) a January 2003 VA record which reflects that the Veteran had significant reflux symptoms and had been placed on medication with good control of the symptoms; and i.) December 2004 records from Methodist LeBonheur Healthcare which reflect that the Veteran had a "distal esophageal stricture with maximum diameter being 8 mm just above the EG junction" and a UGI endoscopy which appears normal. 

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



